DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Objections
Claim 19 objected to because of the following informalities:  the word “transmit” in line 2 should be removed.  Appropriate correction is required.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1, 4, 6 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Wiemeersch (US 20140240086 A1).
Regarding claim 1, Wiemeersch discloses a transfer key system for a vehicle, comprising:
a key receptacle configured to detect the presence of a transfer key (via detection of fob 106 insertion, Para. 21, 58); and 
a controller configured to receive key status signals from the key receptacle (via controller 132, Para. 58); and 
activate the transfer key as an active transfer key in response to the status signal indicating a removal of the transfer key from the key receptacle and receiving an authentication signal (via activating transfer key in authenticated mode, Para. 53-64).
Regarding claim 4, Wiemeersch discloses wherein the controller is further configured to apply a valet mode to the activated transfer key limiting vehicle features when the vehicle is accessed using the transfer key (via transfer key limited to 4 hours, Para. 25).
Regarding claim 6, Wiemeersch discloses wherein the controller is further configured to deactivate the transfer key in response to receiving a subsequent key status signal indicating replacement of the transfer key into the key receptacle and a user authentication signal (Para. 61 and 65).
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim(s) 2, 12, 14, 16, 17, 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Wiemeersch, and further in view of DiBella (US 2013/0278411).
Regarding claims 2, 12, 20 Wiemeersch fails to disclose transmit a notification to a mobile device associated with a vehicle owner of the activation of the transfer key.
DiBella teaches providing an alert to an owner’s mobile device upon activation of a device associated with the owner (Para. 29).
From the teachings of DiBella, it would have been obvious to one of ordinary skill in the art at the time the invention was filed to modify Wiemeersch to include transmit a notification to a mobile device associated with a vehicle owner of the activation of the transfer key in order to improve security.
Regarding claim 14, 17, Wiemeersch discloses applying a valet mode to the activated transfer key limiting vehicle features when the vehicle is accessed using the transfer key (via transfer key limited to 4 hours, Para. 25).
Regarding claim 16, Wiemeersch discloses deactivating the transfer key in response to receiving a subsequent key status signal indicating replacement of the transfer key into the key receptacle (Para. 61 and 65).
Claim(s) 3, 13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Wiemeersch in view of DiBella, and further in view of Oyagi (US 2004/0242198).
	Regarding claim 3, 13, Wiemeersch and DiBella fails to disclose wherein the controller is further configured to activate the transfer key as active in response to receiving an authentication signal from the mobile device associated with a vehicle owner, the mobile device being separate and distinct from the transfer key.
	Oyagi teaches activating a device in response to receiving an authentication signal from a mobile device associated with a vehicle owner, the mobile device being separate and distinct from the device being activated (Para. 90).
From the teachings of Oyagi, it would have been obvious to one of ordinary skill in the art at the time the invention was filed to modify Wiemeersch and DiBella to include wherein the controller is further configured to activate the transfer key as active in response to receiving an authentication signal from the mobile device associated with a vehicle owner, the mobile device being separate and distinct from the transfer key in order to improve security of activating the transfer key.
Claim(s) 5 is/are rejected under 35 U.S.C. 103 as being unpatentable over Wiemeersch, and further in view of Tsuruta (US 2009/0309696).
Regarding claim 5, Wiemeersch fails to disclose the controller is further configured to apply user defined access limits to the activated transfer key limiting vehicle features when the vehicle is accessed using the transfer key.
Tsuruta teaches a valet key can be configured to include user defined access limits (Para. 80-81).
From the teachings of Tsuruta, it would have been obvious to one of ordinary skill in the art at the time the invention was filed to modify Wiemeersch to include the controller is further configured to apply user defined access limits to the activated transfer key limiting vehicle features when the vehicle is accessed using the transfer key in order to improve system flexibility.
Claim(s) 7 is/are rejected under 35 U.S.C. 103 as being unpatentable over Wiemeersch, and further in view of Kesler (US 20070270114 A1).
Regarding claim 7, Wiemeersch fails to disclose the controller is further configured to deactivate the transfer key in response to a deactivation signal being received from the mobile device, wherein the mobile device is remote from the vehicle.
Kesler teaches a mobile device can be used to selectively deactivate an electronic device (Para. 46).
From the teachings of Kesler, it would have been obvious to one of ordinary skill in the art at the time the invention was filed to modify Wiemeersch to include the controller is further configured to deactivate the transfer key in response to a deactivation signal being received from the mobile device, wherein the mobile device is remote from the vehicle in order to selectively inhibit the operation of the transfer key easily by a user, thereby improve security.
Claim(s) 8, 9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Wiemeersch (US 20140240086 A1), and further in view of Gupta (US 20190057558 A1).
Regarding claim 8, Wiemeersch discloses a transfer key system for a vehicle, comprising: 
a controller configured to detect a presence of a transfer key within a vehicle cabin (via detection of fob 106 insertion, Para. 21, 58); and 
determine whether the transfer key has been activated (via PEPS database indicating key fob 126 status, Para. 53-64).
 Wiemeersch fails to disclose a temperature sensor configured to detect temperature inside a vehicle cabin; receive a cabin temperature from the temperature sensor; and transmit a temperature notification in response to the temperature falling outside of a predefined threshold.
Gupta teaches including a temperature sensor to detect temperature inside a vehicle cabin; receive a cabin temperature from the temperature sensor; and transmit a temperature notification in response to the temperature falling outside of a predefined threshold (Abstract, Para. 16, 17, 30).
From the teachings of Gupta, it would have been obvious to one of ordinary skill in the art at the time the invention was filed to modify Wiemeersch to include a temperature sensor configured to detect temperature inside a vehicle cabin; receive a cabin temperature from the temperature sensor; and transmit a temperature notification in response to the temperature falling outside of a predefined threshold in order to improve safety.
Regarding claim 9, Wiemeersch discloses wherein the controller is further configured to transmit an activation notification in response to the transfer key not being activated (via key fob 126  activated by controller 132 from inactive, Para. 57-60).
Claim(s) 15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Wiemeersch in view of DiBella, and further in view of Tsuruta (US 2009/0309696).
Regarding claim 15, Wiemeersch and DiBella fail to disclose applying user defined access limits to the activated transfer key limiting vehicle features when the vehicle is accessed using the transfer key.
Tsuruta teaches a valet key can be configured to include user defined access limits (Para. 80-81).
From the teachings of Tsuruta, it would have been obvious to one of ordinary skill in the art at the time the invention was filed to modify Wiemeersch and DiBella to include the applying user defined access limits to the activated transfer key limiting vehicle features when the vehicle is accessed using the transfer key in order to improve system flexibility.
Claim(s) 18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Wiemeersch in view of DiBella, and further in view of Kesler (US 20070270114 A1).
Regarding claim 18, Wiemeersch and DiBella fail to disclose the controller is further configured to deactivate the transfer key in response to a deactivation signal being received from the mobile device, wherein the mobile device is remote from the vehicle.
Kesler teaches a mobile device can be used to selectively deactivate an electronic device (Para. 46).
From the teachings of Kesler, it would have been obvious to one of ordinary skill in the art at the time the invention was filed to modify Wiemeersch and DiBella to include the controller is further configured to deactivate the transfer key in response to a deactivation signal being received from the mobile device, wherein the mobile device is remote from the vehicle in order to selectively inhibit the operation of the transfer key easily by a user, thereby improve security.
Allowable Subject Matter
Claims 10, 11 and 19 objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to YONG HANG JIANG whose telephone number is (571)270-3024. The examiner can normally be reached Monday - Friday 9:30-6 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joseph Feild can be reached on (571)272-4090. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/YONG HANG JIANG/               Primary Examiner, Art Unit 2689